Per Curiam:
The judgment in this case provides for the payment of all interest received by the Chase National Bank, and all accumulations accruing from said securities. The language of the judgment is as follows: “ That the defendants, Edward J. McGuire and Chase National Bank, deliver to the said Referee all items of cash in the hands of said defendants and all interest and dividends collected by the said defendants and any and all accumulations accruing from the said securities; * * The motion, in so far as it requests a resettlement of the order and the judgment by inserting a direction that the Chase National Bank pay interest, is denied. The distribution of the assets of the estate should not be indefinitely postponed, and for that reason the motion to resettle is granted, without costs by providing for the distribution of the fund upon the failure of George Marcuard de Gonzenbach to deliver to the referee certain bonds or the proceeds thereof. Present — Clarke, P. J., Dowling, Finch, McAvoy and *766Martin, JJ. Motion to resettle granted to the extent of providing for the distribution of the fund upon failure of de Gonzenbaeh to deliver to the referee certain bonds or the proceeds thereof; motion to resettle by allowing interest denied. Settle order on notice.